


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of May 5, 2014,
by and between INLAND REAL ESTATE CORPORATION, a Maryland corporation (the
“Company”), and William Anderson (the “Executive”) but shall be effective, nunc
pro tunc, as of January 1, 2014 (the “Effective Date”).
RECITALS:
A.The Company is a real estate investment trust that primarily owns, operates
and acquires neighborhood retail centers and community centers (the “Business”).
B.    Executive has been employed with the Company pursuant to an employment
agreement, effective as of January 1, 2013, by and between the Company and
Executive (the “Prior Agreement”) and during his employment with the Company,
Executive has demonstrated certain unique and particular talents and abilities
with regard to the Business.
C.    The Company desires to assure itself of the continued availability of the
talents and abilities of Executive by entering into a new employment agreement
to become effective as of January 1, 2014.
D.    Executive desires to continue to be employed by the Company, subject to
the terms, conditions and covenants hereinafter set forth.
E.    As a condition for the Company to enter into this Agreement, Executive has
agreed to restrict his ability to enter into competition with the Company.
NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:
ARTICLE I
EMPLOYMENT
1.1    Employment.
(a)    The Company hereby employs and engages Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement. Effective as of the Effective Date, Executive shall serve as
Senior Vice President, Transactions with duties commensurate with such position
and such other duties and responsibilities as assigned from time to time by the
Company’s Chief Executive Officer.
(b)    In addition, during the Employment Term, Executive shall provide advice,
consultation and services to any other entities which control, are controlled by
or are under common control with the Company now or in the future (collectively,
“Affiliates”), as may be requested by the Company, in each case without
additional compensation.






--------------------------------------------------------------------------------




1.2    Activities and Duties during Employment. Executive represents and
warrants to the Company that Executive is free to engage in full-time employment
with the Company, and that he has no prior or other commitments or obligations
of any kind to anyone else which would hinder or interfere with his acceptance
of his obligations under this Agreement, or the exercise of his reasonable
commercial efforts as an employee of the Company. During the Employment Term (as
defined below), Executive agrees:
(a)    to faithfully serve in good faith and to devote Executive’s reasonable
best efforts in furtherance of the interests of the Company in a lawful manner,
giving honest, diligent, loyal and cooperative service to the Company and its
Affiliates;
(b)    to comply with all reasonable rules and policies which are consistent
with the terms of this Agreement and which, from time to time, may be adopted by
the Company or its Affiliates; and
(c)    to devote all of his business time, attention and efforts to the faithful
and diligent performance of his services to the Company and its Affiliates.
Notwithstanding the generality of the foregoing paragraph, during the Employment
Term, Executive shall be permitted to (i) manage Executive’s personal
investments, (ii) serve such civic, community, charitable, educational, or
religious organizations as Executive may select, and (iii) with the prior
written consent of the Board of Directors of the Company (the “Board”) (not to
be unreasonably withheld), serve on the board of directors of other for-profit
entities, in each case, so long as such other actions do not materially
interfere with Executive's ability to discharge his duties and responsibilities
to the Company and provided such actions do not create a business conflict or
otherwise violate Executive's duties and obligations hereunder or otherwise.


ARTICLE II    
TERM
The term of Executive’s employment under this Agreement (the “Employment Term”)
shall commence on the Effective Date and shall last through and including
December 31, 2016, or on such earlier date as Executive’s employment with the
Company shall terminate pursuant to the terms of this Agreement. Except as
otherwise agreed in writing by the Company and Executive, this Agreement shall
terminate (without renewal or extension) upon the expiration of the Employment
Term, provided that Executive shall remain an employee of the Company on an
at-will basis.
ARTICLE III    
COMPENSATION AND BENEFITS
3.1    Base Salary. During the Employment Term, the Company shall pay Executive
an annual base salary of $305,000 per annum in cash (such base salary, as may be
increased, the “Base Salary”). Executive’s Base Salary shall be reviewed
periodically (but no less frequently than annually) by the Compensation
Committee of the Board (the “Compensation Committee”) and may be increased (but
not decreased) from time to time in the Compensation Committee’s sole
discretion.

2



--------------------------------------------------------------------------------




The Base Salary due Executive hereunder shall be paid in accordance with the
general payroll practices of the Company for executive level employees.
3.2    Annual Incentive Bonus. During the Employment Term, Executive shall be
eligible to earn an annual cash incentive bonus for each fiscal year (or portion
thereof) during the Employment Term (the “Annual Bonus”) determined in
accordance with and pursuant to the terms of the Company’s annual cash incentive
plan (the “Bonus Plan”), and conditioned upon the satisfaction of performance
and other criteria (including discretionary components) established by the
Compensation Committee in accordance with the Bonus Plan and Company practices
and subject to the Bonus Plan and Executive’s continuous employment through
applicable payment date. For fiscal 2014, Executive’s actual Annual Bonus will
be determined in accordance with the 2014 Annual Bonus Plan and Executive’s
target Annual Bonus opportunity shall be 40% of Executive’s Base Salary and
Executive’s maximum Annual Bonus opportunity shall be 60% of Executive’s Base
Salary. The Annual Bonus, if any, shall be payable in cash to Executive
following the end of the fiscal year to which the Annual Bonus relates when
annual bonuses under the Bonus Plan for such fiscal year are paid to other
senior executives of the Company, subject to Executive’s continuous employment
through applicable payment date.
3.3    Long Term Incentive Awards. During the Employment Term, Executive shall
be eligible to earn long-term equity incentive awards (in the form of restricted
shares, restricted stock units and/or other share-based awards or any
combination thereof) pursuant to and in accordance with the Company’s 2014-2016
Long-Term Incentive Program (the “LTIP”) and the Company’s equity award plan(s)
(each such plan, an “Equity Award Plan”, and each award under the LTIP, an “LTIP
Award”). Executive’s actual LTIP Award in respect of such 2014-2016 performance
period shall be determined in accordance with the criteria described in the
LTIP, including the satisfaction of performance and other criteria (including
discretionary components) established by the Compensation Committee, and subject
to the LTIP, the Equity Award Plan and Company practices and/or Executive’s
continuous employment through applicable date of grant, vesting and/or payment,
as the case may be. For each of the fiscal years 2014, 2015 and 2016,
Executive’s target LTIP Award opportunity will be equal to $100,000 and
Executive’s maximum LTIP Award opportunity will be equal to $150,000.
3.4    Employee Benefits. The Company shall provide Executive with such
retirement benefits and group health and other insurance coverage at such levels
and on such terms as the Company generally provides to its executive level
employees in accordance with the terms and conditions (including as to
eligibility) of the Company-sponsored benefit plans as they are in effect from
time to time during the term of the Agreement; provided, however, that
notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan or program at any time subject to the applicable terms and
conditions thereof.
3.5    Business Expenses. The Company shall reimburse Executive for all ordinary
and necessary business expenses incurred by him in connection with the
performance of his duties hereunder. The reimbursement of business expenses will
be governed by the policies for the Company as they are in effect from time to
time during the Employment Term. Executive shall provide the Company with an
accounting of any expenses for which reimbursement is sought,

3



--------------------------------------------------------------------------------




including a description of the purpose for which each expense was incurred.
Executive shall provide the Company with such other supporting documentation and
other substantiation of reimbursable expenses as may be required by Company to
conform to Internal Revenue Service or other requirements. All such
reimbursements shall be payable by the Company to Executive within a reasonable
time after receipt by the Company of appropriate documentation required by the
Company.
3.6    Indemnification; Liability Insurance: The Company agrees to indemnify
Executive (including advance of expenses) and hold Executive harmless to the
fullest extent permitted by applicable law and the by-laws of the Company
against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorneys' fees),
losses, and damages resulting from Executive’s good faith performance of
Executive’s duties and obligations with the Company. The Company shall cover
Executive under any directors and officers liability programs, including without
limitation, insurance, that may be in force both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.
ARTICLE IV    
TERMINATION
4.1    Termination. The employment of Executive may be terminated as follows:
(a)    By the Company for Cause (as hereinafter defined) immediately upon
written notice of such termination to Executive.
(b)    By the Company without Cause (as hereinafter defined) upon thirty (30)
days’ prior written notice to Executive (or any later date specified in such
written notice of termination).
(c)    By Executive for Good Reason (as hereinafter defined), provided, however,
that any such termination by Executive for Good Reason shall only be effective
upon Executive having provided the Company not less than thirty (30) days’
written notice of termination setting forth in reasonable specificity the event
that constitutes Good Reason, which written notice, to be effective, must be
provided to the Company within thirty (30) days of the occurrence of such event.
During such thirty (30) day notice period, the Company shall have a cure right
(if reasonably capable of cure), and if not cured within such period,
Executive’s termination for Good Reason will be effective upon the expiration of
such cure period.
(d)    By the Company for Good Reason (as hereinafter defined) upon thirty (30)
days’ prior written notice to Executive (or any later date specified in such
written notice of termination).
(e)    By the Company immediately upon written notice as the result of
Executive’s Disability (as hereinafter defined).
(f)    Automatically, without the action of either party, upon the death of
Executive.

4



--------------------------------------------------------------------------------




(g)    By Executive without Good Reason (as hereinafter defined); provided,
however, that any such termination by Executive without Good Reason shall only
be effective upon not less than thirty (30) days’ advance written notice to the
Company (which the Company may, in its sole discretion, make effective earlier
than any notice date).
4.2    Definitions of Termination Terms. For the purpose of this Agreement:
(a)    “Cause” shall mean: (i) conduct amounting to fraud, embezzlement,
disloyalty or illegal misconduct in connection with Executive’s employment with
the Company; (ii) conduct that the Company reasonably believes has brought the
Company into substantial public disgrace or disrepute; (iii) failure of
Executive to perform his duties hereunder as reasonably directed by the Company
after providing written notice of the failure to Executive and Executive has
failed to cure within ten (10) days of receiving notice; (iv) gross negligence
or willful misconduct by Executive with respect to the Company, its clients, its
employees and its activities that is injurious to the Company or any of its
subsidiaries; (v) conviction of, or plea of guilty or nolo contendere by,
Executive for committing a felony or crime of moral turpitude under federal or
state law; or (vi) material breach by Executive of this Agreement or any other
agreement to which Executive and the Company are a party or any material breach
by Executive of any written policy adopted by the Company concerning conflicts
of interest, standards of business conduct or fair employment practices and any
other similar matter, provided that the Company has provided written notice of
the breach to Executive and Executive has failed to cure the breach within ten
(10) days of receiving notice.
(b)    By the Company “without Cause” shall mean a termination of Executive’s
employment by the Company other than for Cause, but excluding, for the avoidance
of doubt, a termination by the Company due to Executive’s Disability or death or
for Good Reason.
(c)    By Executive for “Good Reason” will mean a termination of Executive’s
employment by Executive for any of the following events (to the extent not
cured) without the Executive’s written consent:
(i)    the Company requires Executive to relocate his principal residence to a
location outside the Greater Chicago Metropolitan Area in order to perform his
duties and responsibilities hereunder;
(ii)    a material reduction in Executive’s Base Salary, Annual Bonus
opportunity or LTIP Award Opportunity, or any failure of the Company to pay
annual or long-term incentive compensation earned in accordance with Sections
3.2 or 3.3, respectfully;
(iii)    during the one (1)-year period following a Change in Control, a
material diminution in Executive’s title or authority which is materially
inconsistent with Executive’s position as of immediately prior to the Change in
Control; or
(iv)    a material breach by the Company of the provisions of this Agreement.

5



--------------------------------------------------------------------------------




(d)    By the Company for “Good Reason” shall mean the material failure of
Executive to achieve personal goals and objectives as mutually agreed upon
between the Executive and the Board or Compensation Committee.
(e)    “Change in Control” shall mean any of the following events:
(i)    any Person (within the meaning of the Securities Act of 1933) is or
becomes Beneficial Owner (as defined under Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the then outstanding securities of
the Company, excluding (A) any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (x) of subsection (ii) below
and (B) any Person who becomes such a Beneficial Owner through the issuance of
such securities with respect to purchases made directly from the Company; or
(ii)    the consummation of a merger or consolidation of the Company with any
other Person or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) fifty percent (50%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the then outstanding securities of
the Company;
(iii)    the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or
(iv)    within any twelve (12) month period, individuals who constitute the
Board fail to constitute a majority of the Board; provided, however, that any
individual becoming a member of the Board shall be treated as if he or she were
a member of the Board during the entirety of such twelve (12) month period if
such individual’s election was approved by or such individual was nominated for
election by a vote of at least a majority of the non-independent members of the
Board. For purposes of the foregoing sentence a person shall be considered
“independent” if he or she is deemed to be independent in accordance with
criteria established by the New York Stock Exchange corporate governance rules
and listing standards, and any other laws, rules and regulations regarding
independence in effect from time to time, as the same may be applicable to the
Company.

6



--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, with respect to any payment
under this Agreement that (x) provides for payments that are triggered upon a
Change in Control and (y) constitutes “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and regulations issued thereunder (collectively, “Section
409A”), such amount shall not be paid until the earliest of (1) the Change in
Control if such Change in Control constitutes a “change in the ownership of the
corporation,” a “change in effective control of the corporation” or a “change in
the ownership of a substantial portion of the assets of the corporation,” within
the meaning of Section 409A(a)(2)(A)(v) of the Code, (2) the date such amount
would otherwise be settled pursuant to the terms of this Agreement and (3) the
Participant’s “separation of service” within the meaning of Section 409A of the
Code.


(f)    For purposes of this Agreement, Executive shall be determined to have a
“Disability” upon the determination of a physician, acceptable to the Company
and Executive that Executive is unable, by reason of accident or illness, to
substantially perform his duties or is expected to be in the condition for
periods totaling six (6) months (whether or not consecutive) during any period
of twelve (12) months. Nothing herein shall limit Executive’s right to receive
any payments to which Executive may be entitled under any disability or employee
benefit plan of the Company or under any disability or insurance policy or plan.
During a period of Disability prior to termination hereunder, Executive shall
continue to receive his full compensation (including base salary) and benefits.
Notwithstanding the foregoing, with respect to any payment under this Agreement
that is triggered upon a Disability and that constitutes "non-qualified deferred
compensation" subject to Section 409A of the Code, such payment shall not be
made until the earliest of: (A) the Participant's "disability" within the
meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code, (B) the Participant's
"separation from service" within the meaning of Section 409A of the Code and (C)
the date such amount would otherwise be made pursuant to the terms of this
Agreement.
4.3    Benefits Following Termination of Executive.
(a)    Termination by Company for Cause. If Executive’s employment hereunder and
this Agreement is terminated by the Company for Cause, the Company will pay
Executive only:
(i)    any Base Salary that has been accrued but not paid as of the date of
termination, payable within thirty (30) days of the date of such termination;
(ii)    any accrued and unused vacation days as of the date of such termination,
payable within thirty (30) days of the date of such termination;
(iii)    any expenses incurred by Executive prior to the date of termination
that may be reimbursed pursuant to this Agreement, payable in accordance with
Section 3.5; and
(iv)    any accrued and vested benefits required to be provided by the terms of
any Company-sponsored benefit plans or programs, exclusive of any Equity Awards,
together with any benefits required to be paid or provided under applicable law,
payable in accordance with the applicable terms of such plans or programs and

7



--------------------------------------------------------------------------------




in accordance with applicable law (collectively, Section 4.3(a)(i) through
4.3(a)(iv), including timing of payments, shall be hereafter referred to as the
“Accrued Amounts”);
Any and all outstanding Equity Awards which have not vested shall immediately be
forfeited by Executive upon a termination of Executive’s employment for Cause.
(b)    Termination by Executive Without Good Reason. In the event of a
termination of employment by Executive without Good Reason, Executive shall be
entitled only to the Accrued Amounts (which amounts shall be paid at the same
time such amounts would be paid pursuant to Section 4.3(a) hereof). Except as
otherwise provided in the applicable award agreement, any and all Equity Awards
which have not yet vested shall immediately be forfeited by Executive upon a
termination of Executive's employment without Good Reason.
(c)    Termination as a result of Executive’s Death; Termination by Company due
to Disability. If Executive’s employment hereunder and this Agreement is
terminated by the Company as a result of Executive’s Disability or as a result
of Executive’s death, the Company will pay or provide Executive (i) the Accrued
Amounts (which amounts shall be paid at the same time such amounts would
otherwise be paid pursuant to Section 4.3(a) hereof), together with any benefits
required to be paid or provided in the event of Executive’s death or Disability
under applicable law, (ii) a pro-rata Annual Bonus for the fiscal year in which
termination occurs equal to the Annual Bonus that Executive would have earned
determined based on actual performance for the full fiscal year, multiplied by a
fraction, the numerator of which is the number of days in the current year up to
the date of termination and the denominator of which is 360, payable at the same
time that annual bonuses for the fiscal year of termination would otherwise be
provided pursuant to Section 3.2 hereof (the “Pro-Rata Bonus”), and (iii) any
Annual Bonus that has been determined for the prior completed fiscal year but
not yet paid, which amount shall be paid at the same time it otherwise would be
provided pursuant to Section 3.2 hereof, (the “Accrued Bonus”). In addition, if
Executive’s employment is terminated by the Company as a result of Executive’s
Disability or as a result of Executive’s death, any outstanding Equity Awards
issued to Executive under this Agreement which have not yet vested shall
immediately vest and shall no longer be subject to forfeiture.
(d)    Termination by Company without Cause; Termination by Executive for Good
Reason. Except as set forth in Section 4.3(f), if Executive’s employment
hereunder and this Agreement is terminated (x) by the Company without Cause (and
not by the Company for Good Reason) or (y) by Executive for Good Reason, the
Company will pay Executive:
(i)    the Accrued Amounts (which amounts shall be paid at the same time such
amounts would be paid pursuant to Section 4.3(a) hereof);
(ii)    the Accrued Bonus and the Pro-Rata Bonus, which amount shall be paid at
the same time it would otherwise be provided pursuant to Section 4.3(c) hereof;
and
(iii)    an amount, payable in a lump sum in cash within sixty (60) days after
the date of termination, equal to the sum of: (A) Executive’s then current per
annum

8



--------------------------------------------------------------------------------




Base Salary; plus (B) an amount equal to the Annual Bonus earned by Executive
for the fiscal year immediately preceding the year of termination (the sum of
(A) and (B), the “Severance Amount”).
Any outstanding Equity Awards issued to Executive under this Agreement which
have not yet vested shall immediately vest and shall no longer be subject to
forfeiture.
(e)    Termination by the Company for Good Reason. If Executive’s employment
hereunder is terminated by the Company for Good Reason, the Company will pay
Executive:
(i)    the Accrued Amounts (which amounts shall be paid at the same time such
amounts would be paid pursuant to Section 4.3(a) hereof);
(ii)    the Accrued Bonus and the Pro-Rata Bonus, which amounts shall be paid at
the same time it would otherwise be provided pursuant to Section 4.3(c) hereof;
and
(iii)    an amount, payable in a lump sum in cash within sixty (60) days after
the date of termination, equal to .50 times the Severance Amount.
Any and all outstanding Equity Awards which have not vested shall immediately be
forfeited by Executive upon a termination of Executive’s employment by the
Company for Good Reason.
(f)    Termination by the Company without Cause or Termination by Executive for
Good Reason within one year of a Change in Control. If Executive’s employment
hereunder and this Agreement is terminated (x) by the Company without Cause or
(y) by Executive for Good Reason, in each case, within one (1) year following a
Change in Control, then the Company will pay Executive:
(i)    the Accrued Amounts(which amounts shall be paid at the same time such
amounts would be paid pursuant to Section 4.3(a) hereof);
(ii)    the Accrued Bonus and the Pro-Rata Bonus, which amount shall be paid at
the same time it would otherwise be provided pursuant to Section 4.3(c) hereof;
and
(iii)    an amount, payable in a lump sum in cash within sixty (60) days after
the date of termination, equal to two (2) times the sum of (A) the Severance
Amount plus (B) the Executive’s target LTI Award opportunity for the fiscal year
of termination.
Payment of the amounts set forth in this Section 4.3(f) shall be in lieu of any
payments that would otherwise be payable under Section 4.3(d). Any Equity Awards
issued to Executive under this Agreement which have not yet vested shall
immediately vest and shall no longer be subject to forfeiture.

9



--------------------------------------------------------------------------------




4.4    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to Section 4.3(d),
(e), or (f) (other than the Accrued Amounts) (collectively, the “Severance
Benefits”) shall be conditioned upon Executive’s delivery to the Company of a
fully effective and non-revocable release of claims substantially in the form
attached hereto as Exhibit A, with such changes thereto as the Company
determines are required for the agreement to comply with applicable law (the
“Release”), on or before the sixtieth (60th) day following the date of
termination of employment. Notwithstanding anything herein to the contrary, with
respect to any payment of the Severance Benefits that constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code and that is
subject to the foregoing Release that is (a) paid in installments that would
otherwise commence prior to the sixtieth (60th) day after the date of
termination, the first payment of any such payment shall be made on the sixtieth
(60th) day after the date of termination, and will include payment of any
amounts that were otherwise due prior thereto, or (b) paid in a lump sum that
would otherwise be paid prior to the sixtieth (60th) day after the date of
termination, such payment shall be made on the sixtieth (60th) day after the
date of termination.
4.5    Other Obligations. Upon any termination of the Executive’s employment
with the Company, Executive shall promptly resign from any position with the
Company or any Affiliate of the Company (including as an officer, director
and/or fiduciary), and Executive shall confirm the foregoing by submitting to
the Company and/or its Affiliates in writing a confirmation of Executive’s
resignation(s).
4.6    No Duty to Mitigate; Offset. Executive shall be under no duty to mitigate
any loss of compensation, and payment of the payments to be made pursuant to
Section 4.3 shall be made to Executive in full and without reduction regardless
of his acceptance or failure to accept or seek other employment, and regardless
of his receipt of compensation from any source. Notwithstanding the foregoing,
such amounts shall be subject to offset for any amounts owed by Executive to the
Company or any affiliate of the Company by reason of any contract, agreement,
promissory note, advance, failure to return Company property or loan document;
provided, further, any such offset shall not be permitted against any payments
of “nonqualified deferred compensation” for purposes of Section 409A of the Code
to the extent such offset would cause a violation of or result in adverse tax
consequences to Executive under Section 409A of the Code.
4.7    Cessation of Rights and Obligations: Survival of Certain Provisions. On
the date of expiration or earlier termination of the Employment Term for any
reason, all of the respective rights, duties, obligations and covenants of the
parties, as set forth herein, shall, except as specifically provided herein to
the contrary, cease and become of no further force or effect as of the date of
termination, and shall only survive as expressly provided for herein.
Executive’s right to receive moneys earned but not yet paid shall survive the
termination of this Agreement.
4.8    No Other Benefits. Payments and benefits provided in Section 4.3 shall be
in lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation. If Executive’s employment hereunder and
this Agreement is terminated in accordance with the provisions of Article II,
the

10



--------------------------------------------------------------------------------




Company’s obligation to provide Executive with compensation and benefits as set
forth in Section 4.3 shall be in lieu of (and not in addition to) any severance
payments or benefits under any severance plan that the Company may then have in
effect.
ARTICLE V    
COVENANTS MADE BY EXECUTIVE
5.1    General. Executive acknowledges that the covenants set forth in this
Article V are reasonable in scope and essential to the preservation of the
business and the goodwill of the Company, and are consideration for the amounts
to be paid to Executive hereunder. Executive also acknowledges that the
enforcement of the covenants set forth in this Article V will not preclude
Executive from being gainfully employed in a reasonably comparable position.
5.2    Cooperation. During the Employment Term and thereafter, Executive shall,
subject to his other business commitments, reasonably cooperate with the Company
and its affiliates in connection with (a) any internal or governmental
investigation or administrative, regulatory, arbitral or judicial proceeding
involving the Company and any affiliates with respect to matters relating to
Executive’s employment with the Company or (b) any audit of the financial
statements of the Company or any affiliate with respect to the period of time
when Executive was employed by the Company.
5.3    Non-Disclosure of Confidential Information. Executive hereby acknowledges
and agrees that the duties and services to be performed by Executive under this
Agreement are special and unique and that as a result of his employment by the
Company hereunder Executive has developed over time and will acquire, develop
and use information of a special and unique nature and value that is not
generally known to the public or to the Company’s industry, including but not
limited to, certain records, secrets, documentation, software programs, price
lists, ledgers and general information, employee records, mailing lists,
shareholder lists, tenant lists and profiles, prospective customer, acquisition
candidate or tenant lists, accounts receivable and payable ledgers, financial
and other records of the Company or its Affiliates, information regarding its
shareholders, tenants or joint venture partners, and other similar matters (all
such information being hereinafter referred to as “Confidential Information”).
Executive further acknowledges and agrees that the Confidential Information is
of great value to the Company and that the restrictions and agreements contained
in this Agreement are reasonably necessary to protect the Confidential
Information and the goodwill of the Company and the Affiliates. Accordingly,
Executive hereby agrees that:
(a)    Executive will not, during Executive’s employment or any time thereafter,
directly or indirectly, except in connection with Executive’s performance of his
duties under this Agreement, or as otherwise authorized in writing by the
Company for the benefit of the Company or any Affiliate, divulge to any person,
firm, corporation, limited liability company, partnership or organization, or
any affiliated entity (hereinafter referred to as “Third Parties”), or use or
cause or authorize any Third Parties to divulge or use, the Confidential
Information, except as required by law; and
(b)    Upon the termination of Executive’s employment for any reason whatsoever,
Executive shall deliver or cause to be delivered to the Company any and all
Confidential Information,

11



--------------------------------------------------------------------------------




including drawings, notebooks, keys, data and other documents and materials
belonging to the Company or its Affiliates which is in his possession or under
his control relating to the Company or its Affiliates, regardless of the medium
upon which it is stored, and will deliver to the Company upon termination, any
other property of the Company or its Affiliates which is in his possession or
under his control.
5.4    Non-Solicitation. Executive hereby covenants and agrees that, except as
permitted by the Company, during the Employment Term, and any extensions
thereof, and for a period of two (2) years following Executive’s termination of
employment, Executive shall not: (i) directly or indirectly divert, take away,
solicit or interfere with or attempt to divert, take away, solicit or interfere
with any present or prospective customer, tenant or joint venture partner,
except on behalf of the Company as an employee thereof, or any past customers,
tenants or joint venture partners of the Company who were customers, tenants or
joint venture partners during the period of Executive’s employment;
(ii) directly or indirectly solicit, induce, influence or attempt to solicit,
induce or influence any employee or agent of the Company to leave his employment
or engagement with the Company, or offer employment or engagement to or employ
or engage any such employee or agent of the Company or any former employee of
the Company who has been employed by the Company during the six (6) months
immediately preceding Executive’s termination of employment, or assist or
attempt to assist any such current or former employee of the Company in seeking
other employment; (iii) knowingly make or participate in any “solicitation” of
“proxies” or “consents” (as such terms are used in the proxy rules of the United
States Securities and Exchange Commission) or make proposals for approval of the
Company’s stockholders; (iv) knowingly form, join or participate in a “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to the
Company’s securities; (v) otherwise knowingly act to control or seek to control
the management, board of directors or policies of the Company (except with
respect to actions taken solely in Executive’s capacity as an officer of the
Company in the exercise of his fiduciary duties); or (vi) make any agreement to
do any of the foregoing to the extent restricted thereby. As used in this
Article V the term “Company” shall mean the Company or any Affiliate thereof.
5.5    Non-Hiring Agreement. Executive hereby covenants and agrees that for a
period of two (2) years following Executive’s termination of employment,
Executive shall not directly or indirectly divert, take away, solicit or
interfere with or attempt to hire, employ, solicit or interfere with any
individual who is then employed by the Company or has been during the six (6)
months immediately preceding Executive’s termination of employment employed by
the Company.
5.6    Covenant Not to Compete. Executive hereby covenants and agrees that,
except as permitted by the Company, during the Employment Term, and any
extensions thereof, and for a period of one (1) year following Executive’s
termination of employment, Executive shall not, directly or indirectly alone,
together or in association with others, either as a principal, agent, owner,
shareholder, officer, director, partner, employee, lender, investor or in any
other capacity, engage in, have any financial interest in or be in any way
connected or affiliated with, or render advice or services to, a real estate
investment trust focusing on retail real estate within a 400 mile radius of Oak
Brook, Illinois, other than as an employee of The Inland Group, Inc. (“TIGI”) or
an affiliate of TIGI or otherwise on behalf of the Company as an employee
thereof or such other business as

12



--------------------------------------------------------------------------------




may be permitted by the Company in writing. This limitation on competition shall
only apply to real estate investment trusts.
5.7    Non-Disparagement. Executive hereby covenants and agrees that for a
period of two (2) years following Executive’s termination of employment,
Executive shall not, directly or indirectly in any manner disparage, demean or
defame or by other means take action which is intended, or could reasonably be
expected, to be detrimental to the Company or an Affiliate or their respective
employees, officers, directors or operations.
5.8    Remedies.
(a)    Injunctive Relief. Executive expressly acknowledges and agrees that the
business of the Company is highly competitive and that a violation of any of the
provisions of Article V would cause immediate and irreparable harm, loss and
damage to the Company or an Affiliate not adequately compensable by a monetary
award. Executive further acknowledges and agrees that the time periods and
territorial areas provided for herein are the minimum necessary to adequately
protect the business of the Company, the enjoyment of the Confidential
Information and the goodwill of the Company. Without limiting any of the other
remedies available to the Company at law or in equity, or the Company’s right or
ability to collect money damages, Executive agrees that any actual or threatened
violation of any of the provisions of Article IV may be immediately restrained
or enjoined by any court of competent jurisdiction, and that a temporary
restraining order or emergency, preliminary or final injunction may be issued in
any court of competent jurisdiction, upon twenty-four (24) hour notice and
without bond.
(b)    Enforcement. Executive expressly acknowledges and agrees that the
provisions of Article V shall be enforced to the fullest extent permissible
under the laws and public policies in each jurisdiction in which enforcement
might be sought. Accordingly, if any particular portion of Article V shall ever
be adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be: (i) deemed
amended to delete therefrom such portions so adjudicated; or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.
ARTICLE VI    
MISCELLANEOUS
6.1    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally or by commercial messenger; (ii) one (1) business day
following deposit with a recognized overnight courier service; provided such
deposit occurs prior to the deadline imposed by such service for overnight
delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

13



--------------------------------------------------------------------------------




To Executive: At Executive’s home address as may from time to time be on file
with the Company.
To the Company c/o the Compensation Committee Chairperson at:
Heidi Lawton
Lawton Realty Group
579 W. North Ave., Suite #304
Elmhurst, Illinois 60126
Tel: 630/575-8484
Fax: 630/575-8486
With a copy to:
Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Beth Sprecher Brooks
          General Counsel



Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
6.2    Entire Agreement; Amendments, Etc. This Agreement contains the entire
agreement and understanding of the parties hereto, and supersedes all prior
agreements and understandings relating to the subject matter thereof (including,
without limitation, the Prior Agreement). No modification, amendment, waiver or
alteration of this Agreement or any provision or term hereof shall in any event
be effective unless the same shall be in writing, executed by both parties
hereto, and any waiver so given shall be effective only in the specific instance
and for the specific purpose for which given.
6.3    Benefit. This Agreement shall be binding upon, and inure to the benefit
of, and shall be enforceable by, the heirs, successors and legal representatives
of Executive and the successors, assignees and transferees of the Company and
its current or future Affiliates. This Agreement or any right or interest
hereunder may not be assigned by Executive.
6.4    No Waiver. No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder or pursuant hereto shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.
6.5    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.

14



--------------------------------------------------------------------------------




6.6    Construction. The headings in this Agreement are intended to be for
convenience and reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof. With respect to
words used in the Agreement, the singular form shall include the plural form,
the masculine gender shall include the feminine gender, and vice versa, as the
context requires. Unless otherwise expressly provided, the word “including” does
not limit the preceding words or terms.
6.7    Governing Law. The parties agree that this Agreement shall be governed
by, interpreted and construed in accordance with the internal laws of the State
of Illinois without regard to its conflicts of law provisions, and the parties
agree that any suit, action or proceeding with respect to this Agreement shall
be brought in the state courts in Chicago, Illinois or in the U.S. District
Court for the Northern District of Illinois. The parties hereto hereby accept
the exclusive jurisdiction of those courts for the purpose of any such suit,
action or proceeding. Venue for any such action, in addition to any other venue
permitted by statute, will be in Chicago, Illinois.
6.8    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.
6.9    No Presumption Against Drafter. Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any provisions of this Agreement.
6.10    Enforcement. In the event either of the parties to this Agreement shall
bring an action against the other party with respect to the enforcement or
breach of any provision of this Agreement, the prevailing party in such action
shall recover from the non-prevailing party the costs incurred by the prevailing
party with respect to such action including court costs and reasonable
attorneys’ fees.
6.11    Recitals. The Recitals set forth above are hereby incorporated in and
made a part of this Agreement by this reference.
6.12    Clawback. In addition to any compensation recovery (clawback) which
Executive may be set subject pursuant to any applicable plan or agreement of the
Company or its Affiliates or as may be required by law and regulation, Executive
agrees that, if Executive is or becomes an executive officer subject to the
incentive compensation repayment requirements of The Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”), Executive will enter into an
amendment to this Agreement or a separate written agreement with the Company to
comply with the Act and any regulations thereunder if required by the Act or any
regulations thereunder.
6.13    Taxes. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local and other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

15



--------------------------------------------------------------------------------




6.14    Code Sections 280G/4999. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit Executive would receive from the Company
pursuant to this Agreement or otherwise (“Payment”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code and, but for
this Section 6.14, would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the amounts constituting Payments which would
otherwise be payable to or for the benefit of the Executive shall be reduced to
the extent necessary to the Revised Amount. The “Revised Amount” shall be either
(a) or (b), whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the payment may be subject to the Excise Tax and where: (a)
is the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax and (b) is the full, unreduced, total
Payment. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment is reduced to the amount in clause
(a) above, unless to the extent permitted by Code Sections 280G and 409A
Executive designates another order, the reduction shall occur in the following
order: (i) cash payments shall be reduced first and in reverse chronological
order such that the cash payment owed on the latest date following the
occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (iii) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced. Except as set forth in the next
sentence, all determinations to be made under this Section 6.14 shall be made by
the Company’s independent registered public accounting firm, which accounting
firm shall provide its determinations and any supporting calculations and
documentation to the Company and Executive promptly after the change in
ownership or effective control of the Company or ownership of a substantial
portion of the Company’s assets (within the meaning of Code Section 280G). Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive. In making its
determination, the accounting firm shall take into account (if applicable) the
value of Executive’s restrictive covenants set forth in Article IV of this
Agreement (including, without limitation, the non-competition covenant in
Section 5.6 of this Agreement). The costs and expenses of the accounting firm
shall be borne by the Company.
6.15    Code Section 409A. Although the Company does not guarantee the tax
treatment of any payments or benefits provided under this Agreement, it is
intended that this Agreement will comply with, or be exempt from, Section 409A
to the extent the Agreement (or any benefit or payment provided hereunder) is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed on the date of his “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered non-qualified
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking

16



--------------------------------------------------------------------------------




into account any applicable exceptions to such requirement), such payment or
benefit shall be made or provided on the date that is the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
“separation from service,” or (ii) the date of Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 6.15 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment that are considered deferred compensation
under Section 409A, references to Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company. With respect to any reimbursement or in-kind
benefit arrangements of the Company and its affiliates that constitute deferred
compensation for purposes of Section 409A, except as otherwise permitted by
Section 409A, the following conditions shall be applicable: (i) the amount
eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (provided, that, this clause (i) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Code Section
105(b) solely because such expenses are subject to a limit related to the period
the arrangement is in effect), (ii) any reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit. Whenever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company. Notwithstanding
anything herein, Executive shall be responsible for payment of any applicable
personal tax liabilities associated with the receipt of income or benefits
pursuant to this Agreement.


[The remainder of this page intentionally blank]



17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.
INLAND REAL ESTATE CORPORATION
By: /s/ Mark Zalatoris    
Name: Mark Zalatoris
Its: President and Chief Executive Officer
EXECUTIVE
By: /s/ William Anderson    
Name: William Anderson
























--------------------------------------------------------------------------------




EXHIBIT A    

GENERAL RELEASE AND WAIVER AGREEMENT
This General Release and Waiver Agreement (the “General Release”) is made as of
the ___ day of __________, 20__ between Inland Real Estate Corporation (the
“Company”) and William Anderson (the “Executive”).
WHEREAS, Executive and the Company entered into an Employment Agreement dated as
of May 5, 2014 (the “Employment Agreement”), that provides for certain
compensation and severance amounts upon his termination of employment and to
which this form of General Release and Waiver Agreement is appended and made a
part thereof; and
WHEREAS, Executive has agreed, pursuant to the terms of the Employment
Agreement, to execute a release and waiver in the form set forth in this General
Release and Waiver Agreement in consideration of the Company’s agreement to
provide the compensation and severance amounts upon his termination of
employment set out in the Agreement; and
WHEREAS, Executive [has incurred] [will incur] a termination of employment [by
the Company without Cause] [by Executive for Good Reason] [by the Company for
Good Reason] (as defined in the Employment Agreement) effective as of
____________, ___ (the “Termination Date”); and
WHEREAS, the Company and Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of Executive’s
employment by the Company and the termination of Executive’s employment by the
Company.
NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the parties agree
as follows:
1.    TERMINATION. Executive acknowledge that his last date of employment with
the Company [was] [will be] the Termination Date. Executive acknowledges that
the Termination Date was the termination date of his employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company or any of its affiliates and that the Company and its
affiliates will have no obligation to rehire you, or to consider you for
employment, after the Termination Date. Executive further acknowledges and
agrees that, effective as of the Termination Date, Executive resigned as an
officer of the Company and any of its affiliates and from all boards,
committees, positions and offices with the Company and any of its affiliates and
from any such positions held with any other entities at the direction or request
of the Company or any of its affiliates. Executive agrees to promptly execute
and deliver such other documents as the Company will reasonably request to
evidence such resignations. In addition, Executive agrees and acknowledges that
the Termination Date will be the date of his termination from all other offices,
positions, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any of its affiliates.






--------------------------------------------------------------------------------




2.    SEVERANCE. Assuming Executive executes this General Release and does not
revoke it within the time specified in Paragraph 8 below then, subject to
Paragraph 4 below, Executive will be entitled to the severance provided under
Section 4.3[ ____ ] of the Employment Agreement in accordance with the terms and
conditions set forth therein (the “Severance Benefits”). Executive acknowledges
and agrees that the Severance Benefits exceed any payment, benefit, or other
thing of value to which Executive might otherwise be entitled under any policy,
plan or procedure of the Company or any of its affiliates and/or any agreement
between Executive and the Company or any of its affiliates.
3.    RELEASE. In consideration for the Severance Benefits:
(a)    Executive, on behalf of himself and anyone who could make a claim on his
behalf (including but not limited to his heirs, executors, administrators,
trustees, legal representatives, successors and assigns) (hereinafter referred
to collectively as “Releasors”), knowingly and voluntarily fully and
unconditionally forever releases, acquits and discharges the Company, and any
and all of its past and present owners, parents, affiliated entities, divisions,
subsidiaries and each of their respective past, present and future stockholders,
members, predecessors, successors, assigns, managers, agents, directors,
officers, employees, representatives, attorneys, trustees, assets, employee
benefit plans or funds and plan fiduciaries, any of its or their successors and
assigns, and each of them whether acting on behalf of the Company or in their
individual capacities (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured, against them which any Releasor ever had, now has or at
any time hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever, including Executive’s employment with the Company and the
termination of such employment, from the beginning of time up to and including
the Effective Date (as defined below) (hereinafter referred to as the “Claims”),
including without limitation: (i) any claims arising out of or related to any
federal, state and/or local laws relating to employment including, without
limitation, the federal Civil Rights Acts of 1866, 1871, 1964 and 1991, the
Rehabilitation Act, the Pregnancy Discrimination Act of 1978, the Age
Discrimination in Employment Act of 1967, as amended by, inter alia, the Older
Workers Benefit Protection Act of 1990, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act of 1938, or any claim
under the Corporate Fraud and Criminal Fraud Accountability Act of 2002,
Sections 922(h)(1) and 1057 of the Dodd-Frank Act, the Lilly Ledbetter Fair Pay
Act of 2009, the Illinois Human Rights Act, the Illinois Equal Pay Act of 2003,
the Chicago Human Rights Ordinance, the Cook County Human Rights Ordinance, the
Illinois Whistleblower Act, the Illinois Genetic Information Privacy Act, each
as they may be or have been amended from time to time, and any and all other
federal, state or local laws, regulations or constitutions covering the same or
similar subject matters; and (ii) any and all other of the Claims arising out of
or related to any contract, any and all other federal, state or local
constitutions, statutes, rules or regulations, or under any common law right of
any kind whatsoever, or in regard to any personal or property injury, or under
the laws of any country or political subdivision, including, without limitation,
any of the Claims for any kind of tortious conduct






--------------------------------------------------------------------------------




(including but not limited to any claim of defamation or distress), breach of
the Agreement, violation of public policy, promissory or equitable estoppel,
breach of the Company’s policies, rules, regulations, handbooks or manuals,
breach of express or implied contract or covenants of good faith, wrongful
discharge or dismissal, and/or failure to pay in whole or part any compensation,
bonus, incentive compensation, overtime compensation, severance pay or benefits
of any kind whatsoever, including disability and medical benefits, back pay,
front pay or any compensatory, special or consequential damages, punitive or
liquidated damages, attorneys’ fees, costs, disbursements or expenses, or any
other claims of any nature; and all claims under any other federal, state or
local laws relating to employment, except in any case to the extent such release
is prohibited by applicable federal, state and/or local law.
(b)    Executive acknowledges that he is aware that he may later discover facts
in addition to or different from those which he now knows or believes to be true
with respect to the subject matter of this General Release, but it is his
intention to fully and finally forever settle and release any and all matters,
disputes, and differences, known or unknown, suspected and unsuspected, which
now exist, may later exist or may previously have existed between the Releasors
and the Releasees or any of them, and that in furtherance of this intention,
Executive’s general release given herein will be and remain in effect as a full
and complete general release notwithstanding discovery or existence of any such
additional or different facts.
(c)    Executive represents that neither he nor any other Releasor has filed or
permitted to be filed and will not file against the Releasees, any arbitration
or lawsuit, against any of the Releasees arising out of any matters set forth in
Paragraph 3(a) hereof. If Executive or any Releasor has or should file an
arbitration or lawsuit, Executive agrees to remove, dismiss or take similar
action to eliminate such arbitration or lawsuit or similar action within five
(5) days of signing this General Release.
(d)    Notwithstanding the foregoing, this General Release is not intended to
interfere with Executive’s right to file a charge or cooperate with an
investigation by a governmental agency, including but not limited to the Equal
Employment Opportunity Commission (hereinafter referred to as the “EEOC”),
Securities and Exchange Commission (hereinafter referred to as the “SEC”), or
other similar governmental agencies or bodies. However, Executive hereby
acknowledges and agrees that he has waived any and all relief available
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in
paragraph 3(a), and therefore agrees that he will not accept any award or
settlement from any source or proceeding (including but not limited to any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived in this General Release.
(e)    This General Release does not release, waive or give up any claim to the
Severance Benefits or for workers’ compensation benefits, indemnification
rights, vested retirement or welfare benefits Executive may be entitled to under
the terms of the Company’s retirement and welfare benefit plans or
indemnification arrangements, as in effect from time to time, or any right to
unemployment compensation that Executive may have.
4.    COVENANTS.






--------------------------------------------------------------------------------




(a)    Executive hereby confirms and agrees that he remains subject to the terms
of Sections 5.2 (Cooperation), 5.3 (Non-Disclosure of Confidential Information),
5.4 (Non-Solicitation), 5.5 (Non-Hiring), 5.6 (Non-Competition), 5.7
(Non-Disparagement) and 5.8 (Remedies) of the Employment Agreement and agrees to
abide by their terms and his duty of loyalty and fiduciary duty to the Company
under applicable statutory or common law.
(b)    Executive agrees that he will keep confidential and not disclose the
terms and conditions of this General Release to any person or entity without the
prior written consent of the Company, except to his accountants, attorneys
and/or spouse, provided that they also agree to maintain the confidentiality of
this General Release. Executive will be responsible for any disclosure by them.
Executive further represents that he has not disclosed the terms and conditions
of this General Release to anyone other than his attorneys, accountants and/or
spouse. This paragraph does not prohibit disclosure of this General Release if
required by law, provided Executive has given the Company prompt written notice
of any legal process and cooperated with the Company’s efforts, if any, to seek
a protective order.
(c)    Executive represents that he has returned to the Company all property
belonging to the Company and the other Releasees.
5.    NO RELIANCE. Executive acknowledges and agrees that he is not relying on
any representations made by the Company or any other Releasee regarding this
General Release or the implication thereof.
6.    MISCELLANEOUS PROVISIONS.
(a)    This General Release and the Employment Agreement contain the entire
agreement between the Company and Executive and, except as specifically set
forth in this General Release or in the Employment Agreement, supersedes any and
all prior agreements, arrangements, negotiations, discussions or understandings
between the Parties relating to the subject matter hereof. No oral
understanding, statements, promises or inducements contrary to the terms of this
General Release and the Employment Agreement exist. This General Release cannot
be changed or terminated orally. Should any provision of this General Release be
held invalid, illegal or unenforceable, it will be deemed to be modified so that
its purpose can lawfully be effectuated and the balance of this General Release
will be enforceable and remain in full force and effect.
(b)    This General Release is not intended, and will not be construed, as an
admission of the Company has violated any federal, state or local law (statutory
or decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever against you.
(c)    This General Release will extend to, be binding upon, and inure to the
benefit of the parties and their respective successors, heirs and assigns.
(d)    This General Release will be governed by and construed in accordance with
the laws of the State of Illinois, without regard to any choice of law or
conflict of law, principles, rules or provisions (whether of the State of
Illinois or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Illinois.






--------------------------------------------------------------------------------




(e)    This General Release may be executed in any number of counterparts each
of which when so executed will be deemed to be an original and all of which when
taken together will constitute one and the same agreement.
7.    ACKNOWLEDGEMENTS. Executive acknowledges that he: (a) has carefully read
this General Release in its entirety; (b) has had an opportunity to consider it
for at least [twenty-one (21)] [forty-five (45)] days; (c) is hereby advised by
the Company in writing to consult with an attorney of his choosing in connection
with this General Release; (d) fully understands the significance of all of the
terms and conditions of this General Release and has discussed them with his
independent legal counsel, or had a reasonable opportunity to do so; (e) has had
answered to his satisfaction any questions he has asked with regard to the
meaning and significance of any of the provisions of this General Release; (f)
understands that he has seven (7) days in which to revoke this General Release
(as described in Paragraph 8) after signing it and (g) is signing this General
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.
8.    ACCEPTANCE. Executive may accept this General Release by signing it and
returning it to [NAME], [COMPANY], [ADDRESS], within [twenty-one (21)]
[forty-five (45)] days of his receipt of the same. After executing this
Agreement, Executive will have seven (7) days (the “Revocation Period”) to
revoke this General Release by indicating his desire to do so in writing
delivered to [NAME] at the address above (or by fax at [FAX NUMBER]) by no later
than 5:00 p.m. EST on the seventh (7th) day after the date he signs this General
Release. The effective date of this General Release will be the eighth (8th) day
after Executive signs this General Release (the “Effective Date”). If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event Executive does not accept this General Release as set forth above, or in
the event he revokes this Effective Date during the Revocation Period, this
Effective Date, including but not limited to the obligation of the Company to
provide the Severance Benefits, will be deemed automatically null and void.
[The remainder of this page intentionally blank]
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this General Release and Waiver
Agreement as of the day and year set forth beneath their signatures below.


EXECUTIVE


By: ___________________________
Name: William Anderson
Date:


INLAND REAL ESTATE CORPORATION
By: _____________________________
Name:
Title:
Date:




















